Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 3/21/22 is acknowledged.  Claims 1-5, 10, 13, 16, 36, 54-59, 64, and 92-94 are pending, 
Rejoinder
Claims 1-5, 10, 13, 36, and 92-94 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 54-59 and 64, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, dated 10/19/21 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/19/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 3/21/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims
56. (Currently Amended) A method of suppressing lipid peroxidation in the skin comprising applying to the skin a composition comprising the coated powder of claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed compositions and methods are novel and non-obvious over the teachings of the prior art. The closest prior art is Shah et al. (US 9,139,737; 2015).  
Shah et al. teach a coated powder comprising (a) nanoparticles, and (b) a coating, on the surface of the nanoparticles, wherein the coating comprises (1) silica moieties, (2) organo oxysilane moieties and (3) poly(dialkyl)siloxane moieties (e.g. abstract; column 2, lines 29-35; Claim 1). Shah et al. do not teach that the particle is an effects pigment. Shah et al. teach that the organo oxysilane moieties comprise propylsilane (e.g. column 7, lines 36-38; column 8, lines 1-18).  Shah et al. teach that the poly(dialkyl)siloxane moieties comprise polydimethyl siloxane (e.g. column 7, lines 39-40; column 8, lines 19-35; Claim 10). Shah et al. teach that the composition is photostable, but do not teach the composition as super-photostable according to the test described in the Specification.  Applicant’s remarks filed 3/21/22 demonstrate that the claimed coated powders have enhanced photostability compared to those of Shah et al, and that the powders of Shah et al. are not super-photostable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 10, 13, 16, 36, 54-59, 64, 92-94 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619